Exhibit 10.1

[gnja2bsuc5jr000001.jpg]

 

Deferral Agreement

Deferral Agreement Effective Date:

April 10, 2020

Loan Agreement Date

May 13, 2015

Borrower:

TRACON Pharmaceuticals, Inc.

Loan Agreement:

That certain Loan and Security Agreement, dated as of the Loan Agreement Date,
between Borrower, Additional Borrowers, if any, and Silicon Valley Bank
(“Bank”), as amended, restated or otherwise modified and in effect from time to
time.

 

Guarantor(s) or Pledgor(s):

If this box is checked, the obligations or Borrower are guaranteed or secured by
a pledge of assets and the Consent and Ratification attached hereto shall apply
and must be completed for each Guarantor and/or Pledgor.

 

Reference is made to the Loan Agreement and the other terms defined herein.
Borrower and Bank hereby agree to the Terms and Conditions attached hereto and
any applicable Annex and/or Consent and Ratification attached hereto, each of
which is incorporated herein by reference (collectively, the “Deferral
Agreement”).

Bank: Silicon Valley Bank

 

Borrower: TRACON Pharmaceuticals, Inc.

By: /s/ Kristine Rohmer

 

By: /s/ Charles P. Theuer, M.D., Ph.D.

Name: Kristine Rohmer

 

Name: Charles P. Theuer, M.D., Ph.D.

Title: Vice President

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 




© 2020 SVB Financial Group. All rights reserved. SVB, SVB FINANCIAL GROUP,
SILICON VALLEY BANK, MAKE NEXT HAPPEN NOW and the chevron device are trademarks
of SVB Financial Group, used under license. Silicon Valley Bank is a member of
the FDIC and the Federal Reserve System. Silicon Valley Bank is the California
bank subsidiary of SVB Financial Group (Nasdaq: SIVB).

Rev. March 30, 2020

 

Deferral Agreement

 

 

Page 1 of 4

 

--------------------------------------------------------------------------------

Terms and Conditions

Deferral Agreement

[gnja2bsuc5jr000001.jpg]

 

1.

Definitions. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.

2.

Interest Payments. Borrower shall at all times continue to make regularly
scheduled monthly payments of accrued interest on each applicable payment date
under the Loan Agreement.

3.

Extension of Principal Payment Dates.

 

a.

The payment dates for all monthly payments of principal in respect of any term
loans (but not any other facilities) which are due following the Deferral
Agreement Effective Date shall be extended by six (6) months.

 

b.

To the extend that the Loan Agreement permits Borrower to extend the period
during which Borrower is only required to make payments of accrued interest (and
no principal payments) (the “Interest Only Period”) upon achieving one or more
milestones or other thresholds, which milestones or thresholds have not yet been
achieved as of the Deferral Agreement Effective Date, by execution of the
Deferral Agreement, Borrower agrees that (a) the six (6) month extension of the
Interest Only Period provided for by this Deferral Agreement shall supersede and
replace any and all extensions of the Interest Only Period set forth in the Loan
Agreement, and (b) any and all extensions of the Interest Only Period set forth
in the Loan Agreement as of the Deferral Agreement Effective Date are hereby
void, and shall be of no further force and effect. Nothing herein shall be
construed as  a modification or amendment of the existing terms and conditions
in the Loan Agreement that provide for Bank to increase availability or to make
additional advances or extensions of credit to Borrower, including if such
increase or additional advances or extensions of credit require Borrower to
achieve the same milestone or threshold that would have previously extended the
Interest Only Period prior to Borrower entering into this Deferral Agreement.

 

c.

The amount of each monthly payment of principal following the extension shall be
the same as the amount of the scheduled monthly payment of principal prior to
the Deferral Agreement Effective Date.

 

d.

All deferred principal payments shall continue to be secured by all Collateral
granted or pledged to Bank under the Loan Documents.

4.

Extension of Maturity Date. The maturity date(s) for all term loans (but not any
other facilities) under the Loan Agreement that occur after the Deferral
Agreement Effective Date shall be extended by six (6) months, and the
corresponding definitions of such maturity dates in the Loan Agreement shall be
deemed to be amended accordingly.

5.

Representations and Warranties. Borrower hereby represents and warrants that (a)
Borrower has the power and authority to execute and deliver to Bank the Deferral
Agreement, (b) the execution and delivery to Bank by Borrower of the Deferral
Agreement and the performance of Borrower's obligations under the Loan
Agreement, as amended  by  the  Deferral  Agreement,  do not require any order,
consent, approval, license, authorization or validation of, or filing, recoding
or registration with, or exemption by any governmental or public body or
authority, or subdivision thereof, binding on Borrower, except as already has
been obtained or made and (c) the Deferral Agreement has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization or similar laws
and equitable principals relating to or affecting creditors rights.

6.

Ratification. Borrower hereby ratifies, confirms, and reaffirms all terms and
conditions of all Loan

 

Page 2 of 4

 

--------------------------------------------------------------------------------

Terms and Conditions

Deferral Agreement

[gnja2bsuc5jr000001.jpg]

 

Documents and all security or other collateral granted to Bank, and confirms
that the indebtedness secured thereby includes, without limitation, the
Obligations and all deferred principal payments.

7.

Release. For good and valuable consideration, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or  related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution hereof (collectively "Released Claims").
Without limiting the foregoing, the Released Claims shall include any and all
liabilities or claims arising out of or in any manner whatsoever connected with
or related to the Loan Documents, any instruments, agreements or documents
executed in connection with any of the foregoing or the origination,
negotiation, administration, servicing or enforcement of any of the foregoing.
Borrower expressly acknowledges and waives any and all rights under Section 1542
of the California Civil Code, which provides that:

"A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances       whatsoever.Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party's rights or asserted rights.
This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into the Deferral Agreement, and that Bank would not
have done so but for Bank's expectation that such release is valid and
enforceable in all events.

Borrower hereby represents and warrants to Bank, and Bank is relying thereon,
that (a), except as expressly stated herein, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into the
Deferral Agreement, (b) Borrower has made such investigation of the facts
pertaining hereto and all of the matters appertaining thereto, as it deems
necessary; (c) the terms hereof are contractual and not a mere recital; (d) the
Deferral Agreement has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and the Deferral Agreement is signed
freely,  and  without  duress,  by  Borrower     and (e) Borrower represents and
warrants that it is the sole and lawful owner of all right, title and interest
in and to every claim and every other matter which it releases herein, and that
it has not heretofore assigned or transferred, or purported to assign or
transfer, to any person, firm or entity any claims or other matters herein
released. Borrower shall indemnify Bank, defend and hold it harmless from and
against all claims based upon or arising in connection with prior assignments or
purported assignments or transfers of any claims or matters released herein.

8.

Full Force and Effect; Limitations of Deferral Agreement. Other than as
expressly provided in the Deferral Agreement, the terms of the Loan Agreement
remain in full force and effect. Bank's agreement to defer principal payments
pursuant to the Deferral Agreement in no way shall constitute a waiver of

 

Page 3 of 4

 

--------------------------------------------------------------------------------

Terms and Conditions

Deferral Agreement

[gnja2bsuc5jr000001.jpg]

 

or forbearance from any existing defaults under any of the Loan Documents, nor
shall it obligate Bank to defer any future payments or waive or forbear from any
future defaults under any of the Loan Documents. Nothing in the Deferral
Agreement shall constitute a satisfaction of the Obligations. It is the
intention of Bank and Borrower to retain as liable parties all makers of Loan
Documents, unless the party is expressly released by Bank in writing. No maker
will be released by virtue of the Deferral Agreement.

9.

Miscellaneous.

 

a.

The Deferral Agreement may be executed and delivered in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

 

b.

The words “execution,” “signed,” “signature” and words of like import in any
Loan Document, including the Deferral Agreement, shall be deemed to include
electronic signatures, including any Electronic Signature as defined in the
Electronic Transactions Law (2003 Revision) of the Cayman Islands (the “Cayman
Islands Electronic Signature Law”), or the keeping of records in electronic
form, including any Electronic Record, as defined in Cayman Islands Electronic
Signature Law, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act or the
Cayman  Islands  Electronic  Signature Law; provided, however that sections 8
and 19(3) of the Cayman Islands Electronic Signature Law shall not apply to this
Deferral Agreement or the execution or delivery thereof.

 

c.

The Deferral Agreement shall be effective as of the Deferral Agreement Effective
Date.

 

 

d.

The Deferral Agreement is a Loan Document and will be construed, interpreted,
and applied in accordance with the laws of the jurisdiction whose laws govern
the Loan Agreement (excluding its body of law controlling conflicts of law).
Each party to the Deferral Agreement submits to the jurisdiction of the same
state and federal courts to which it submitted under the Loan Agreement.

 

 

e.

In the event of any action or proceeding to enforce the Deferral Agreement, Bank
shall be entitled to recover from Borrower its attorneys' fees and expenses,
disbursements and court costs.

 

 

 

 

[End of Terms and Conditions]

 

 

Page 4 of 4

 